CANADY, Judge.
Kimberly Joyce Townsend seeks certio-rari review of a circuit court order entered in the court’s appellate capacity. We deny the petition for writ of certiorari because the circuit court properly concluded that Townsend sufficiently pleaded a cause of action to withstand a motion to dismiss her complaint filed in the small claims court. We decline to express an opinion as to the portion of the circuit court’s opinion regarding emotional damages because that issue was not properly before the circuit court on appeal.
Denied.
FULMER and WHATLEY, JJ., Concur.